 1 ANDREW D. HEROLD, ESQ.
   Nevada Bar No. 7378
 2 NICHOLAS B. SALERNO, ESQ.
   Nevada Bar No. 6118
 3
   HEROLD & SAGER
 4 3960 Howard Hughes Parkway, Suite 500
   Las Vegas, NV 89169
 5 Telephone: (702) 990-3624
   Facsimile: (702) 990-3835
 6 aherold@heroldsagerlaw.com
   nsalerno@heroldsagerlaw.com
 7

 8 Attorneys for Defendant LEXINGTON INSURANCE COMPANY

 9                             UNITED STATES DISTRICT COURT

10                                    DISTRICT OF NEVADA

11 HARTFORD FIRE INSURANCE                          CASE NO. 3:18-cv-0432-RCJ-WGC
   COMPANY, a Connecticut corporation,
12
             Plaintiff,                             STIPULATION AND ORDER TO
13                                                  EXTEND DEADLINE FOR RESPONSE
           vs.                                      TO HARTFORD FIRE INSURANCE
14                                                  COMPANY’S FIRST AMENDED
15 LEXINGTON INSURANCE COMPANY, a                   COMPLAINT
   Delaware corporation,
16                                                  (FIRST REQUEST)
                Defendants.
17

18         Defendant Lexington Insurance Company ("Lexington") and Plaintiff Hartford Fire
19 Insurance Company ("Hartford"), by and through their undersigned counsel, hereby submit the

20 following stipulation:

21         WHEREAS, on November 28, 2018, Hartford stipulated with Lexington to amend its
22 complaint with various details requested by Lexington (ECF No. 15);

23         WHEREAS, on December 14, 2018, Hartford filed its First Amended Complaint, which was
24 electronically served on Lexington (ECF Doc. No. 18);

25         WHEREAS, pursuant to FRCP 15(a)(3), Lexington's response to the First Amended
26 Complaint is due on or before December 28, 2018;

27         WHEREAS, Lexington requests additional time so that it may more thoroughly investigate
28 the new allegations within the First Amended Complaint and research the current state of the law
                                                   1
     STIPULATION AND ORDER TO EXTEND DATE TO RESPOND TO COMPLAINT              3:18-CV-0432-RCJ-WGC
 1 bearing on those new allegations.

 2         WHEREAS, in light of the holidays, Hartford and Lexington have further stipulated that

 3 Lexington be granted an additional 14 days to respond to Hartford’s amended complaint;

 4         WHEREAS, the Court has not granted any previous extensions to respond to the First

 5 Amended Complaint.

 6         IT IS HEREBY STIPULATED by and between Hartford and Lexington that the deadline

 7 for Lexington to respond to Hartford’s First Amended Complaint is extended to January 11, 2018.

 8 DATED: December 18, 2018                 HEROLD & SAGER

 9                                          By: /s/ Nicholas B. Salerno
                                                ANDREW D. HEROLD (SBN 7378)
10
                                                NICHOLAS B. SALERNO, (SBN 6118)
11                                              aherold@heroldsagerlaw.com
                                                nsalerno@heroldsagerlaw.com
12                                              Counsel for LEXINGTON INSURANCE
                                                COMPANY
13

14 DATED: December 18, 2018                 LAXALT & NOMURA, LTD.

15                                          By: /s/ Holly S. Parker
                                                HOLLY S PARKER (SBN 10181)
16                                              RYAN W. LEARY (SBN 11630)
                                                9790 Gateway Drive, Suite 200
17                                              Reno, Nevada 89521
                                                Telephone: (775) 322-1170
18                                              Facsimile: (775) 322-1865
                                                hparker@laxalt-nomura.com
19                                              rleary@laxalt-nomura.com

20                                               KRAMON & GRAHAM, P.A.
                                                 Susan M. Hogan (pro hac vice)
21                                               Beth P. Evans (pro hac vice)
                                                 One South Street, Suite 2600
22                                               Baltimore, Maryland 21202
                                                 Telephone: (410) 752-6030
23                                               Facsimile: (410) 361-8211
                                                 Email: shogan@kg-law.com
24                                               Email: bevans@kg-law.com
                                                 Counsel for Hartford Fire Insurance Company
25
           IT IS SO ORDERED.
26
           DATED: December 19, 2018.           ____________________________________
27                                             UNITED STATES MAGISTRATE JUDGE

28
                                                   2
     STIPULATION AND ORDER TO EXTEND DATE TO RESPOND TO COMPLAINT             3:18-CV-0432-RCJ-WGC
